Case 1:20-cv-23950-BB Document 87 Entered on FLSD Docket 05/14/2021 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 20-cv-23950-BLOOM/Louis

 MARK CUHACI,

         Plaintiff,

 v.

 KOURI GROUP, LP, et al.,

       Defendants.
 __________________________/

                   OMNIBUS ORDER ON MOTIONS TO STAY DISCOVERY

         THIS CAUSE is before the Court upon Defendant Jean Marie Echemendia’s

 (“Echemendia”) Motion to Stay Discovery Pending the Resolution of Motion to Dismiss, ECF No.

 [75], and Defendant Kouri Group, LP’s (“Kouri Group”) Motion to Stay Discovery Pending the

 Resolution of the Motion to Dismiss, ECF No. [77] (collectively, “Motions”). 1 Plaintiff Mark

 Cuhaci (“Cuhaci”) filed a Response in Opposition, ECF No. [78] (“Response”), to which

 Echemendia filed a Reply, ECF No. [84] (“Reply”). The Court has carefully reviewed the Motions,

 all opposing and supporting materials, the record in this case, the applicable law, and is otherwise

 fully advised. For the reasons set forth below, the Motions are denied.

         On January 15, 2021, Plaintiff filed a Verified Amended Complaint, ECF No. [43]

 (“Complaint”), concerning his purported ownership of 20,000 shares in SpaceX stock (“Shares”)

 held by Kouri Group on behalf of Cuhaci, pursuant to a Nominee Agreement executed in 2012.

 According to the Complaint, Cuhaci and his lifelong friend, Greg Kouri, (“Mr. Kouri”) entered

 into an agreement whereby Cuhaci would provide Mr. Kouri with $250,000.00 and Mr. Kouri, in


 1
  Defendant Kouri Group “joins, adopts, and incorporates” the arguments set forth in Echemendia’s Motion. ECF No.
 [77] at 1.
Case 1:20-cv-23950-BB Document 87 Entered on FLSD Docket 05/14/2021 Page 2 of 6

                                                              Case No. 20-cv-23950-BLOOM/Louis


 the name of his single-member entity Kouri Group LLC, would purchase 20,000 shares of SpaceX

 as nominee for Cuhaci. Id. ¶¶ 8, 13. Mr. Kouri asked his attorney to prepare a Nominee Agreement

 and Promissory Note memorializing his agreement with Cuhaci regarding the Shares. Id. ¶ 16; see

 also ECF No. [43-1]. Pursuant to the Nominee Agreement, Cuhaci is the “sole legal, beneficial

 and equitable owner of the Shares” and Kouri Group is “the holder of record of the Shares in name

 only.” ECF No. [43-4] at 1. The Nominee Agreement also provides that “[u]pon the death or

 incapacity of the Nominee,” Andrew Kouri, “Nominee’s brother, . . . shall serve as Successor

 Nominee.” Id. § 3(A).

        On August 11, 2012, before the Nominee Agreement was executed, Mr. Kouri suddenly

 died. ECF No. [43] ¶ 24. Following his death, on September 19, 2012, the Nominee Agreement

 was executed by Mr. Kouri’s widow, Echemendia, and brother, Andrew Kouri, on behalf of Kouri

 Group. Id. ¶ 25; see also ECF No. [43-4]. After relationships with Echemendia has soured, Cuhaci

 sought to retitle the Shares into the name of Andrew Kouri in accordance with the Nominee

 Agreement. ECF No. [43] ¶¶ 44, 53. To date, however, “Echemendia has refused to turn over the

 physical stock certificate or to otherwise cooperate with the retitling of the Shares.” Id. ¶ 55.

        The Complaint asserts the following counts against Kouri Group and Echemendia: Specific

 Performance against Kouri Group (Count I); Conversion against Echemendia (Count II); Replevin

 against Echemendia (Count III); Tortious Interference with Contract against Echemendia (Count

 IV); Declaratory and Injunctive Relief against Kouri Group and Echemendia (Count V); Unjust

 Enrichment against Kouri Group and Echemendia (Count VI); Fraudulent Inducement against

 Kouri Group and Echemendia (Count VII). On February 17, 2021, Echemendia and Kouri Group

 separately moved to dismiss the Complaint, ECF Nos. [58] & [59] (collectively, “Motions to




                                                   2
Case 1:20-cv-23950-BB Document 87 Entered on FLSD Docket 05/14/2021 Page 3 of 6

                                                              Case No. 20-cv-23950-BLOOM/Louis


 Dismiss”), to which Plaintiff filed a Response, ECF No. [68], and to which Echemendia and Kouri

 Group separately filed a Reply, ECF Nos. [74] & [76].

        A district court “has broad discretion to stay proceedings as an incident to its power to

 control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997). Motions to stay discovery

 “are not favored because when discovery is delayed or prolonged it can create case management

 problems which impede the Court’s responsibility to expedite discovery and cause unnecessary

 litigation expenses and problems.” Feldman v. Flood, 176 F.R.D. 651, 652 (M.D. Fla. 1997).

 “[D]iscovery stay motions are generally denied except where a specific showing of prejudice or

 burdensomeness is made.” Montoya v. PNC Bank, N.A., No. 14-20474-CIV, 2014 WL 2807617,

 at *2 (S.D. Fla. June 20, 2014). The party moving for a stay of discovery has “the burden of

 showing good cause and reasonableness.” Feldman, 176 F.R.D. at 652.

        Defendants’ arguments in favor of staying discovery rest largely on the notion that their

 Motions to Dismiss have the potential to dispose of the case in its entirety or, at the very least,

 narrow the issues in dispute. Overall, Defendants’ arguments are grounded in Chudasama v.

 Mazda Motor Corp., 123 F.3d 1353 (11th Cir. 1997), and its progeny. In Chudasama, the Eleventh

 Circuit instructed that “[f]acial challenges to the legal sufficiency of a claim or defense, such as a

 motion to dismiss based on failure to state a claim for relief, should [ ] be resolved

 before discovery begins.” Id. at 1367; see also Solar Star Sys., LLC v. Bellsouth Telecomm’s, Inc.,

 2011 WL 1226119, at *1 (S.D. Fla. Mar. 30, 2011) (“Potentially dispositive motions filed prior

 to discovery weigh heavily in favor of issuing a stay.”).

        Chudasama does not state a general rule that discovery be stayed pending resolution of a

 motion to dismiss. Reilly v. Amy’s Kitchen, Inc., No. 13-21525-CIV, 2013 WL 3929709, at *1

 (S.D. Fla. July 31, 2013) (“[T]here is no general rule that discovery be stayed while a pending




                                                   3
Case 1:20-cv-23950-BB Document 87 Entered on FLSD Docket 05/14/2021 Page 4 of 6

                                                            Case No. 20-cv-23950-BLOOM/Louis


 motion to dismiss is resolved.”); Gannon v. Flood, No. 08-60059-CIV, 2008 WL 793682, at *1

 (S.D. Fla. Mar. 24, 2008) (Chudasama “does not indicate a broad rule that discovery should be

 deferred whenever there is a pending motion to dismiss.”); Bocciolone v. Solowsky, No. 08-20200-

 CIV, 2008 WL 2906719, at *1 (S.D. Fla. July 24, 2008) (“[C]ourts have consistently rejected

 any per se requirement to stay discovery pending resolution of a dispositive motion.”). In fact,

 “[m]otions to stay discovery pending ruling on a dispositive motion are generally disfavored in

 this district.” Flecha v. Neighbors Moving Servs., Inc., 944 F. Supp. 2d 1201, 1203 (S.D. Fla.

 2013); Ray v. Spirit Airlines, Inc., No. 12-61528-CIV, 2012 WL 5471793, at *3 (S.D. Fla. Nov. 9,

 2012) (Chudasama court “confronted a very specific situation involving a threefold problem —

 unjustifiable delay by the district court in ruling on the motion to dismiss, an erroneous decision

 to compel discovery from the defendant prior to adjudicating the motion to dismiss, and an

 especially dubious fraud claim that was likely to be dismissed”). Unlike the exceptional

 circumstances presented in Chudasama, where the district court did not rule on a motion to dismiss

 for over a year and a half, the Motions to Dismiss have been ripe since only April 5, 2021.

        “While it is not necessary for the Court to, in effect, decide the motion to dismiss to

 determine whether the motion to stay discovery should be granted, it is necessary for the Court to

 ‘take a preliminary peek’ at the merits of the motion to dismiss to see if it appears to be clearly

 meritorious and truly case dispositive.” Feldman, 176 F.R.D. at 652-53. “[A] motion to stay

 discovery . . . is rarely appropriate unless resolution of the motion will dispose of the entire

 case.” Bocciolone, 2008 WL 2906719, at *2. Further, “discovery stay motions are generally denied

 except where a specific showing of prejudice or burdensomeness is made or where a statute

 dictates that a stay is appropriate or mandatory.” Montoya, 2014 WL 2807617, at *2. “Ultimately,




                                                 4
Case 1:20-cv-23950-BB Document 87 Entered on FLSD Docket 05/14/2021 Page 5 of 6

                                                             Case No. 20-cv-23950-BLOOM/Louis


 the proponent of the stay bears the burden of demonstrating its necessity, appropriateness, and

 reasonableness.” Ray, 2012 WL 5471793, at *1.

        Having taken a “preliminary peek” at the pending Motions to Dismiss and related filings,

 this case does not present the type of an “especially dubious” claim faced by the Chudasama Court

 where disposing of the case by motion to dismiss would avoid “needless and

 extensive discovery.” See S.K.Y. Mgmt. LLC v. Greenshoe, Ltd., No. 06-21722-CIV, 2007 WL

 201258, at *1-2 (S.D. Fla. Jan. 24, 2007) (rejecting stay where defendant raised colorable legal

 defenses, but plaintiff presented strong rebuttal arguments that could result in its claims surviving

 a motion to dismiss); Ray, 2012 WL 5471793, at *2 (rejecting stay where “the Court [could] not

 say that [the] case is surely destined for dismissal”); Bocciolone, 2008 WL 2906719, at *2;

 (rejecting stay where court undertook a “cursory examination of the merits of Defendants’ Motion

 to Dismiss and there [was] sufficient reason to question whether Defendants’ Motion will prevail

 on all claims”); Montoya, 2014 WL 2807617, at *2 (rejecting stay where the court’s “incomplete

 and preliminary review suggests that the motions may not be the ‘slam-dunk’ submissions the

 Defendants describe them to be”); Flecha, 944 F. Supp. 2d at 1203 (rejecting stay where “genuine

 dispute” presented in parties’ papers).

        Here, the Court cannot conclude at this juncture that the Motions to Dismiss will be granted

 and, even if so, whether such dismissal would be of the Complaint in its entirety and with prejudice.

 Relatedly, the Court does not find that Defendants have carried their burden to demonstrate good

 cause and reasonableness. Nor is the Court persuaded that Defendants would be so burdened by

 engaging in discovery before the Motions to Dismiss are resolved.

        Accordingly, it is ORDERED AND ADJUDGED that the Motions, ECF No. [75] & [77],

 are DENIED.




                                                  5
Case 1:20-cv-23950-BB Document 87 Entered on FLSD Docket 05/14/2021 Page 6 of 6

                                                  Case No. 20-cv-23950-BLOOM/Louis


        DONE AND ORDERED in Chambers at Miami, Florida, on May 13, 2021.




                                               _________________________________
                                               BETH BLOOM
                                               UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                         6
